911 F.2d 1312
MAISLIN INDUSTRIES AND U.S. Inc., Appellants,v.PRIMARY STEEL, INC., Appellee.
No. 88-2267.
United States Court of Appeals,Eighth Circuit.
Aug. 24, 1990.

Appeal from the United States District Court for the Western District of Missouri.
Before JOHN R. GIBSON, and WOLLMAN Circuit Judges, and BRIGHT, Senior Circuit Judge.

ORDER

1
The judgment of the Supreme Court of the United States, --- U.S. ----, 110 S. Ct. 2759, 111 L. Ed. 2d 94, reversing the judgment of this court has been received.  This case is remanded to the district court for further proceedings consistent with the opinion of the United States Supreme Court.


2
Primary Steel has moved to remand this case to the ICC.  The motion is denied as the issue of reference to the ICC can best be considered by the district court.